Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 19, 2020

                                     No. 04-19-00083-CR

                                 Mario Angel GONZALEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2017CRB001360-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
       Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief was filed on February 10, 2020.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of February, 2020.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court